                                         Case 5:18-cr-00258-EJD Document 1007 Filed 09/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     USA,                                            Case No. 5:18-cr-00258-EJD-1
                                                        Plaintiff,                       ORDER DEFERRING RULING ON
                                   9
                                                                                         DEFENDANT’S MOTION TO EXCLUDE
                                                 v.                                      CERTAIN TESTIMONY OF ERIKA
                                  10
                                                                                         CHEUNG, DANIEL EDLIN, AND SO
                                  11     ELIZABETH A. HOLMES,                            HAN SPIVEY (A.K.A. DANISE YAM)
                                                        Defendant.
                                  12
Northern District of California




                                                                                         Re: Dkt. No. 1000
 United States District Court




                                  13

                                  14          Defendant Elizabeth Holmes (“Holmes”) has moved to exclude certain testimony of Erika
                                  15   Cheung, Daniel Edlin, and So Han Spivey (a.k.a. Danise Yan) pursuant to Rules 401–404, 602,
                                  16   702 and 801 of the Federal Rules of Evidence, Rule 16 of the Federal Rules of Criminal
                                  17   Procedure, Criminal Local Rule 16-1(c)(3), and this Court’s Order re: Motions in Limine, Dkt.
                                  18   798. See Ms. Holmes’s Mot. to Exclude Testimony of Erika Cheung, Daniel Edlin, and So Han
                                  19   Spivey (a.k.a. Danise Yam), Dkt. No. 1000. The Court has reviewed Holmes’s motion and her
                                  20   arguments for why certain testimony should be excluded, as well as the Government’s opposition
                                  21   to the motion. See U.S. Opp’n to Def.’s Mot. to Exclude Testimony of Trial Week of Sept. 6,
                                  22   2021 Witnesses, Dkt. No. 1004.
                                  23          The Court finds that it would be premature to make a ruling on Holmes’s evidentiary
                                  24   challenges to certain testimony at this time without the benefit of hearing the questions posed by
                                  25   the Government or consideration of any potential foundation testimony elicited during trial.
                                  26
                                       CASE NO.: 5:18-cr-00258-EJD-1
                                  27   ORDER DEFERING RULING ON DEFENDANT’S MOTION TO EXCLUDE CERTAIN
                                       TESTIMONY OF ERIKA CHEUNG, DANIEL EDLIN, AND SO HAN SPIVEY (A.K.A.
                                  28   DANISE YAM)

                                                                                        1
                                         Case 5:18-cr-00258-EJD Document 1007 Filed 09/07/21 Page 2 of 2




                                   1   Further, the Court does not know for certain what testimony the Government intends to elicit

                                   2   during trial. As such, the Court DEFERS ruling on Holmes’s evidentiary challenges until and

                                   3   unless the Government seeks to elicit such testimony. At which point, Holmes’s counsel will have

                                   4   the opportunity to object before potentially inadmissible evidence is elicited or to ask the Court to

                                   5   strike objectionable testimony if an objection is sustained.

                                   6          IT IS SO ORDERED.

                                   7   Dated: September 7, 2021

                                   8

                                   9
                                                                                                      EDWARD J. DAVILA
                                  10                                                                  United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       CASE NO.: 5:18-cr-00258-EJD-1
                                  27   ORDER DEFERING RULING ON DEFENDANT’S MOTION TO EXCLUDE CERTAIN
                                       TESTIMONY OF ERIKA CHEUNG, DANIEL EDLIN, AND SO HAN SPIVEY (A.K.A.
                                  28   DANISE YAM)

                                                                                         2
